Citation Nr: 1543489	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  14-07 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for ischemic heart disease.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel

INTRODUCTION

The Veteran served on active duty from December 1965 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the VA RO that denied the Veteran's claim of entitlement to service connection for ischemic heart disease.


FINDING OF FACT

The record reflects that the Veteran has ischemic heart disease that is etiologically related to his active military service.


CONCLUSION OF LAW

Service connection is warranted for ischemic heart disease. 38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has granted the Veteran's claim of entitlement to service connection for ischemic heart disease.  As such, the Board finds that any error related to the VCAA regarding this claim is moot.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service connection may be granted for disability or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. 
 § 3.303(a) (2015).  In order to establish service connection for the claimed disorder, generally, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253   (1999). 

The Veteran has ischemic heart disease, which meets the first Hickson element of service connection.  Moreover, the regulations provide that ischemic heart disease is presumed to be attributable to certain herbicide agents.  38 C.F.R. § 3.309(e).  Therefore, the third element has also been satisfied.  The pertinent question is whether the second element, in-service incurrence, has also been met.

The presumption of herbicide exposure extends to any veteran who served between April 1, 1968, and August 31, 1971, and in a unit that VA or the Department of Defense has determined to have operated in an area in or near the Korean Demilitarized Zone (DMZ).  38 C.F.R. § 3.307(a)(6)(iv); M21-1MR, Part IV, subpart ii, Chapter 2, Section C.  

The Veteran's personnel records show that the Veteran served as a HAWK missile repairman in the 30th Ordinance Company, Eighth Army, in the Republic of Korea from October 1967 to November 1968.  While the Veteran's unit is not listed among those operating in or near the Korean DMZ during the qualifying time period, the Veteran has testified that he travelled to the HAWKS site in the DMZ about "50 percent of the time" while he served in Korea.  Given the confirmed presence of HAWK missiles in the DMZ during this time, the Board finds the Veteran's testimony regarding his service in the DMZ to be credible.  Furthermore, the record contains statements from other veterans confirming that the Veteran traveled to the DMZ wile in Korea. 

While the Veteran's personnel records do not explicitly state that he served in the DMZ, the Board similarly finds no evidence of record contrary to the Veteran's assertion that his job duties often took him to this site.  Accordingly, in light of the evidence that the Veteran served at the DMZ between April 1, 1968, and August 31, 1971, the weight of the probative evidence of record is at least in equipoise as to whether the Veteran was exposed to herbicides during service.  

As such, the criteria for service connection have been met, and the Veteran's claim for service connection for ischemic heart disease is granted.


ORDER

Service connection for ischemic heart disease is granted.




____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


